DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Claims 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention II, there being no allowable generic or linking claim. 
Election was made without traverse in the reply filed on 03 November 2022 of Invention I, directed to Claims 1-11.

Claim Objections
Claim 8 is objected to because of the following informalities:  the claim recites “five degrees Celsius to approximately 10 degrees Celsius”. The numbers (five and 10) should be consistent, and either both written out or both numerical values (e.g. 5 and 10 or five and ten) for grammatical purposes. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the claim recites both “an ablation catheter having an expandable element” and “delivering a continuous flow of refrigerant to an expandable element”. It is unclear as to whether these limitations are referring to the same or different expandable elements, therefore the limitations are indefinite. For purposes of examination, the Examiner is interpreting these limitations to be “an ablation catheter having an expandable element” and “delivering a continuous flow of refrigerant to the expandable element”. Appropriate correction or clarification is required. Claims 2-8 are rejected for depending on Claim 1. 
Regarding Claim 6, the claim recites both “each of a plurality of predetermined temperatures” and “each of the plurality of values”. However, “the plurality of values” lacks antecedent basis in the claims, and therefore is indefinite. It appears that “the plurality of values” is referring to the predetermined temperatures. For purposes of examination, the Examiner is interpreting these limitations to be “each of a plurality of predetermined temperatures” and “each of the plurality of predetermined temperatures”. Appropriate correction or clarification is required. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wittenberger (US Publication No. 2012/0029495) in view of Alt (US Patent No. 5,009,234). 
Regarding Claim 1, Wittenberger discloses a method of occluding a blood vessel with an ablation catheter (Abstract, Paragraph 0008) having an expandable element (36, 38, Fig. 2, 4), the method comprising: delivering a flow of refrigerant (Paragraph 0009, 0010, Claim 13) to an expandable element (36, 38, Fig. 2, 4) at a first flow rate to inflate the expandable element (opening of blood vessel, Abstract, Paragraph 0008, 0010, 0033); positioning the expandable element (36, 38, Fig. 2, 4) proximate an ostium of the blood vessel (152, Fig. 4; Paragraph 0008, 0010, 0017, 0033); determining a state of occlusion of the blood vessel (determining extent of occlusion, Paragraph 0040-0042, 0008, Abstract), the state of occlusion being one of complete occlusion, partial occlusion, and no occlusion (determining extent of occlusion, Paragraph 0040-0042, 0008); and delivering a flow of refrigerant (Paragraph 0009, 0010, Claim 13) to the expandable element (36, 38, Fig. 2, 4) at a second flow rate when the state of occlusion is determined to be complete occlusion (after occlusion, rate of flow may be increased to reduce likelihood of potential injury, Paragraph 0039, 0040, 0042, 0045).  
Wittenberger further discloses determining an extent of occlusion in a blood vessel when the expandable element is inserted within the blood vessel and inflated (Abstract, Paragraph 0008, 0040, 0042), and further discloses temperature sensors operable to measure temperatures (Paragraph 0008, 0017, 0024). However, Wittenberger does not disclose measuring a first temperature using a first temperature sensor; measuring a second temperature using a second temperature sensor, the first temperature sensor and the second temperature sensor being separated from each other by at least a portion of the expandable element; determining a difference between the first temperature and the second temperature; and determining a state of occlusion of the blood vessel based on the difference between the first temperature and the second temperature. 
Alt teaches a method of assessing vessel occlusion with a catheter (Abstract; degree of stenosis, Col. 3, Lines 33-55; Col. 4, Lines 60-67) comprising a first temperature sensor (17, Fig. 1,3) operable to measure a first temperature (Abstract; Col. 7, Lines 1-30); and a second temperature sensor (8, Fig. 1,3) operable to measure a second temperature (Abstract; Col. 7, Lines 1-30), the first temperature sensor and the second temperature sensor (17, 8, Fig. 1, 3) being longitudinally separated from each other by at least a portion of the expandable element (7, Fig. 1, 3; Abstract), further comprising a control unit (34, Fig. 7) operable to deliver a continuous flow of inflation fluid to the expandable element (Col. 8, Lines 9-33; Col. 4, Lines 40-60; Col. 6, Line 53 – Col. 7, Line 40), wherein the first temperature sensor is positioned distal to the expandable element (17, Fig. 1,3), and the second temperature sensor is positioned proximal to the expandable element (8, Fig. 1,3), and determining an extent of occlusion in a blood vessel (Col. 8, Lines 9-33; Col. 7, Lines 1-30; Col. 3, Lines 33-55; Col. 4, Lines 60-67; Col. 5, Lines 1-30) when the expandable element is inserted within the blood vessel and inflated (Col. 8,  Lines 9-33; Col. 7, Lines 1-30), the determining being based at least in part on a relationship of the first temperature and the second temperature (Col. 8, Lines 9-55; Col. 7, Lines 1-30; Col. 5, Lines 1-30), further determining a temperature difference between the first temperature and the second temperature (Col. 8, Lines 9-33; Col. 7, Lines 1-30; Col. 5, Lines 1-30), the temperature difference indicating the extent of occlusion in the blood vessel (Col. 8, Lines 9-55, Col. 7, Lines 1-30; Col. 5, Lines 1-30).
Therefore it would have been obvious to one having ordinary skill in the art at the time of the invention to measure a first temperature using a first temperature sensor; measure a second temperature using a second temperature sensor, wherein the first temperature sensor and the second temperature sensor being separated from each other by at least a portion of the expandable element; determine a difference between the first temperature and the second temperature; and determine a state of occlusion of the blood vessel based on the difference between the first temperature and the second temperature, as taught by Alt, in the method disclosed by Wittenberger, in order to use temperature measurements in proximal and distal locations to accurately determine flow rate and occlusion in the vessel without entirely relying on pressure gradients (or other measures) which may cause additional risks, as also taught by Alt (Col. 1, Lines 32-55; Col. 3, Line 35 – Col. 4, Line 10).
Furthermore, Wittenberger discloses the method further comprising delivering a flow of refrigerant (Paragraph 0009, 0010, Claim 13) to an expandable element (36, 38, Fig. 2, 4) at a first flow rate to inflate the expandable element (opening of blood vessel, Abstract, Paragraph 0008, 0010, 0033); and delivering a flow of refrigerant (Paragraph 0009, 0010, Claim 13) to the expandable element (36, 38, Fig. 2, 4) at a second flow rate when the state of occlusion is determined to be complete occlusion (after occlusion, rate of flow may be increased to reduce likelihood of potential injury, Paragraph 0039, 0040, 0042, 0045). However, Wittenberger does not explicitly disclose wherein delivering the flow of refrigerant at the first and second flow rates is explicitly continuous. However, Alt teaches a method of assessing vessel occlusion with a catheter (Abstract; degree of stenosis, Col. 3, Lines 33-55; Col. 4, Lines 60-67), wherein a continuous flow of inflation fluid is delivered to the expandable element (Col. 8, Lines 9-33; Col. 4, Lines 40-60; Col. 6, Line 53 – Col. 7, Line 40). It would have been obvious to one having ordinary skill in the art at the time of the invention to deliver the flow of refrigerant in the method disclosed by Wittenberger at a continuous rate, as taught by Alt, in order to sufficiently form the temperature gradients such as to determine the extent of the occlusion of the vessel and/or stenosis for treatment procedures and diagnosis, as also taught by Alt (Col. 1, Lines 32-55; Col. 3, Line 35 – Col. 4, Line 10).

Regarding Claims 9, 3, and 4, Wittenberger discloses a method of occluding a blood vessel with an ablation catheter (Abstract, Paragraph 0008) the ablation catheter including: an elongate shaft (26, 34, Fig. 2) with a proximal end and a distal end (32, 26, Fig. 2; Paragraph 0019), and a lumen (28, 30, Fig. 2) disposed between the proximal end and the distal end (Paragraph 0019); and an expandable element (36, 38, Fig. 2, 4) in fluid communication with the lumen (Paragraph 0019-0020); the method comprising delivering a flow of refrigerant (Paragraph 0009, 0010, Claim 13) to an expandable element (36, 38, Fig. 2, 4) at a first flow rate to inflate the expandable element (opening of blood vessel, Abstract, Paragraph 0008, 0010, 0033); positioning the expandable element (36, 38, Fig. 2, 4) proximate an ostium of the blood vessel (152, Fig. 4; Paragraph 0008, 0010, 0017, 0033); determining a state of occlusion of the blood vessel (determining extent of occlusion, Paragraph 0040-0042, 0008, Abstract), the state of occlusion being one of complete occlusion, partial occlusion, and no occlusion (determining extent of occlusion, Paragraph 0040-0042, 0008); and delivering a flow of refrigerant (Paragraph 0009, 0010, Claim 13) to the expandable element (36, 38, Fig. 2, 4) at a second flow rate when the state of occlusion is determined to be complete occlusion (after occlusion, rate of flow may be increased to reduce likelihood of potential injury, Paragraph 0039, 0040, 0042, 0045).  
Wittenberger further discloses determining an extent of occlusion in a blood vessel when the expandable element is inserted within the blood vessel and inflated (Abstract, Paragraph 0008, 0040, 0042), and further discloses temperature sensors operable to measure temperatures (Paragraph 0008, 0017, 0024), however, Wittenberger does not disclose measuring a first temperature using a first temperature sensor; measuring a second temperature using a second temperature sensor, the first temperature sensor and the second temperature sensor being separated from each other by at least a portion of the expandable element; determining a difference between the first temperature and the second temperature; and determining a state of occlusion of the blood vessel based on the difference between the first temperature and the second temperature. 
Alt teaches a method of assessing vessel occlusion with a catheter (Abstract; degree of stenosis, Col. 3, Lines 33-55; Col. 4, Lines 60-67) comprising a first temperature sensor (17, Fig. 1,3) operable to measure a first temperature (Abstract; Col. 7, Lines 1-30); and a second temperature sensor (8, Fig. 1,3) operable to measure a second temperature (Abstract; Col. 7, Lines 1-30), the first temperature sensor and the second temperature sensor (17, 8, Fig. 1, 3) being longitudinally separated from each other by at least a portion of the expandable element (7, Fig. 1, 3; Abstract), further comprising a control unit (34, Fig. 7) operable to deliver a continuous flow of inflation fluid to the expandable element (Col. 8, Lines 9-33; Col. 4, Lines 40-60; Col. 6, Line 53 – Col. 7, Line 40), wherein the first temperature sensor is positioned distal to the expandable element (17, Fig. 1,3), and the second temperature sensor is positioned proximal to the expandable element (8, Fig. 1,3), and determining an extent of occlusion in a blood vessel (Col. 8, Lines 9-33; Col. 7, Lines 1-30; Col. 3, Lines 33-55; Col. 4, Lines 60-67; Col. 5, Lines 1-30) when the expandable element is inserted within the blood vessel and inflated (Col. 8,  Lines 9-33; Col. 7, Lines 1-30), the determining being based at least in part on a relationship of the first temperature and the second temperature (Col. 8, Lines 9-55; Col. 7, Lines 1-30; Col. 5, Lines 1-30), further wherein the control unit is operable to determine a temperature difference between the first temperature and the second temperature (Col. 8, Lines 9-33; Col. 7, Lines 1-30; Col. 5, Lines 1-30), the temperature difference indicating the extent of occlusion in the blood vessel (Col. 8, Lines 9-55, Col. 7, Lines 1-30; Col. 5, Lines 1-30).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to measure a first temperature using a first temperature sensor; measure a second temperature using a second temperature sensor, wherein the first temperature sensor and the second temperature sensor being separated from each other by at least a portion of the expandable element; determine a difference between the first temperature and the second temperature; and determine a state of occlusion of the blood vessel based on the difference between the first temperature and the second temperature, as taught by Alt, in the method disclosed by Wittenberger, in order to use temperature measurements in proximal and distal locations to accurately determine flow rate and occlusion in the vessel without entirely relying on pressure gradients (or other measures) which may cause additional risks, as also taught by Alt (Col. 1, Lines 32-55; Col. 3, Line 35 – Col. 4, Line 10).
Furthermore, Wittenberger discloses the method further comprising delivering a flow of refrigerant (Paragraph 0009, 0010, Claim 13) to an expandable element (36, 38, Fig. 2, 4) at a first flow rate to inflate the expandable element (opening of blood vessel, Abstract, Paragraph 0008, 0010, 0033); and delivering a flow of refrigerant (Paragraph 0009, 0010, Claim 13) to the expandable element (36, 38, Fig. 2, 4) at a second flow rate when the state of occlusion is determined to be complete occlusion (after occlusion, rate of flow may be increased to reduce likelihood of potential injury, Paragraph 0039, 0040, 0042, 0045). However, Wittenberger does not explicitly disclose wherein delivering the flow of refrigerant at the first and second flow rates is explicitly continuous. However, Alt teaches a method of assessing vessel occlusion with a catheter (Abstract; degree of stenosis, Col. 3, Lines 33-55; Col. 4, Lines 60-67), wherein a continuous flow of inflation fluid is delivered to the expandable element (Col. 8, Lines 9-33; Col. 4, Lines 40-60; Col. 6, Line 53 – Col. 7, Line 40). It would have been obvious to one having ordinary skill in the art at the time of the invention to deliver the flow of refrigerant in the method disclosed by Wittenberger at a continuous rate, as taught by Alt, in order to sufficiently form the temperature gradients such as to determine the extent of the occlusion of the vessel and/or stenosis for treatment procedures and diagnosis, as also taught by Alt (Col. 1, Lines 32-55; Col. 3, Line 35 – Col. 4, Line 10).
In addition, Wittenberger discloses the method wherein the first flow rate is different than the second flow rate (Paragraph 0039-0042, 0045-0046, method of Fig. 5), and that flow rates may be between approximately 2,500 standard cubic centimeters per minute and 15,000 standard cubic centimeters per minute (sccm, Paragraph 0046). However, Wittenberger does not specifically disclose wherein the first flow rate is between approximately 1,000 and approximately 3,000 standard cubic centimeters per minute and wherein the second flow rate is between approximately 6,200 and 7,200 standard cubic centimeters per minute. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to configure the first flow rate to be between approximately 1,000 and approximately 3,000 standard cubic centimeters per minute and the second flow rate to be between approximately 6,200 and 7,200 standard cubic centimeters per minute, for the purpose of maintaining the inflation of the expandable element to a desired level (see Wittenberger, Paragraph 0036),  since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding Claims 2 and 10, Wittenberger discloses the method further wherein the second flow rate is greater than the first flow rate (after occlusion, rate of flow may be increased to reduce likelihood of potential injury, Paragraph 0039, 0040, 0042, 0045).  
Regarding Claims 5 and 11, Wittenberger further discloses temperature sensors operable to measure temperatures (Paragraph 0008, 0017, 0024), but does not specifically disclose wherein the first temperature sensor is positioned distal to the expandable element and the second temperature sensor is positioned proximal to the expandable element.  However, Alt teaches a method of assessing vessel occlusion with a catheter (Abstract; degree of stenosis, Col. 3, Lines 33-55; Col. 4, Lines 60-67) comprising a first temperature sensor (17, Fig. 1,3) operable to measure a first temperature (Abstract; Col. 7, Lines 1-30); and a second temperature sensor (8, Fig. 1,3) operable to measure a second temperature (Abstract; Col. 7, Lines 1-30), the first temperature sensor and the second temperature sensor (17, 8, Fig. 1, 3) being longitudinally separated from each other by at least a portion of the expandable element (7, Fig. 1, 3; Abstract), wherein the first temperature sensor is positioned distal to the expandable element (17, Fig. 1,3), and the second temperature sensor is positioned proximal to the expandable element (8, Fig. 1,3). Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to include a first temperature sensor and a second temperature sensor being longitudinally separated from each other by at least a portion of the expandable element; wherein the first temperature sensor is positioned distal to the expandable element, and the second temperature sensor is positioned proximal to the expandable element, as taught by Alt, in the method disclosed by Wittenberger, in order to use temperature measurements in proximal and distal locations to determine accurately flow rate and occlusion in the vessel without entirely relying on pressure gradients (or other measures) which may cause additional risks, as also taught by Alt (Col. 1, Lines 32-55; Col. 3, Line 35 – Col. 4, Line 10).

Regarding Claim 6, Wittenberger discloses the method further wherein determining a state of occlusion of the blood vessel (determining extent of occlusion, Paragraph 0040-0042, 0008, Abstract), the state of occlusion being one of complete occlusion, partial occlusion, and no occlusion (determining extent of occlusion, Paragraph 0040-0042, 0008). However, Wittenberger does not disclose comparing the difference between the first temperature and the second temperature to each of a plurality of predetermined temperatures, wherein each of the plurality of temperatures indicates the extent of occlusion in the 3Application No: 13/799714Attorney Docket No: 21819-374U-C00004621.USU1blood vessel; and determining the extent of occlusion based on the comparison. 
Alt teaches a method of assessing vessel occlusion with a catheter (Abstract; degree of stenosis, Col. 3, Lines 33-55; Col. 4, Lines 60-67) comprising a first temperature sensor (17, Fig. 1,3) operable to measure a first temperature (Abstract; Col. 7, Lines 1-30); and a second temperature sensor (8, Fig. 1,3) operable to measure a second temperature (Abstract; Col. 7, Lines 1-30), determining a temperature difference between the first temperature and the second temperature (Col. 8, Lines 9-33; Col. 7, Lines 1-30; Col. 5, Lines 1-30), the temperature difference indicating the extent of occlusion in the blood vessel (Col. 8, Lines 9-55, Col. 7, Lines 1-30; Col. 5, Lines 1-30), specifically wherein the determined temperature difference is compared to a predetermined value of a plurality of predetermined values (Col. 6, Lines 34-41, 54-67; Col. 8, Lines 9-22, Lines 49-55), wherein each predetermined value indicates the extent of occlusion in the blood vessel (Col. 8, Lines 9-55; Col. 7, Lines 1-30), and wherein the extent of occlusion is one of complete occlusion (Col. 7, Lines 59-67), partial occlusion (Col. 6, Lines 40-67) and no occlusion (Col. 7, Lines 40-50); and determine the extent of occlusion in the blood vessel based at least in part on the comparison (Col. 8, Lines 9-55; Col. 7, Lines 1-30). Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to compare the difference between the first temperature and the second temperature to each of a plurality of predetermined temperatures, wherein each of the plurality of temperatures indicates the extent of occlusion in the 3Application No: 13/799714Attorney Docket No: 21819-374U-C00004621.USU1blood vessel; and to determine the extent of occlusion based on the comparison, as taught by Alt, in the method disclosed by Wittenberg, in order to use temperature measurements in proximal and distal locations to determine accurately flow rate and occlusion in the vessel, as also taught by Alt (Col. 1, Lines 32-55), without entirely relying on pressure gradients (or other measures) which may cause additional risks, as also taught by Alt (Col. 1, Lines 32-55; Col. 3, Line 35 – Col. 4, Line 10).

Regarding Claim 7, Wittenberger discloses the method further wherein refrigerant delivered to inflate the expandable element is precooled prior to delivery to the expandable element (Paragraph 0048, Abstract).
Regarding Claim 8, Wittenberger discloses the method further wherein refrigerant delivered to inflate the expandable element is precooled prior to delivery to the expandable element (Paragraph 0048, Abstract) particularly to a temperature of approximately -10 degrees C to 20 degrees C (Paragraph 0048). Additionally, Alt teaches that the blood is cooled to a temperature of approximately 7 degrees C (35, Fig. 6; Col. 6, Lines 32-40), which would imply that the inflation fluid is precooled to approximately this temperature. However, neither Wittenberger nor Alt discloses that the refrigerant is specifically precooled to a temperature of approximately 5 degrees C to 10 degrees C. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to cool the refrigerant in the range of 5 degrees C to 10 degrees C, in order to provide cryotherapy (see Wittenberger, Paragraph 0026) since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Conclusion
The prior art made of record and not relied upon is considered pertinent to the Applicant's disclosure:

Eggers et al. (US Patent No. 6,179,824) teaches an ablation catheter system (Col. 3, Lines 1-25) including a balloon (Col. 9, Lines 20-30) and a temperature sensor (Col. 9, Lines 1-15) wherein the ablation comprises continuously delivering fluid (Col. 3, Lines 40-67) in order to treat a fully or partially occluded vessel (Col. 5, Lines 1-15).
Lalonde et al. (US Patent No. 6,283,959) teaches a vein occlusion treatment catheter (Abstract) comprising an elongate shaft (10, Fig. 1), wherein inflation fluid (Col. 2, Lines 43-60) is continuously delivered to an expandable element (60, Fig. 2, Col. 5, Lines 15-35), and wherein the inflation fluid is precooled before delivery to the expandable element (Abstract, Col. 5, Lines 37-60, Col. 6, Lines 1-20).

Wittenberger et al. (US Publication No. 2003/0069568) teaches a cryosurgical ablation catheter (Abstract) wherein flow rate is controlled by feedback from temperature sensors (Paragraph 0018), wherein the continuous flow of inflation fluid is injected at approximately 1,300 or 2600 standard cubic centimeters per minute (Paragraph 0043, 0045).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA M BAYS whose telephone number is (571)270-7852. The examiner can normally be reached 9:00am - 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAMELA M. BAYS/Examiner, Art Unit 3792